              Case 1:19-cv-01152-EPG Document 13 Filed 04/15/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7                                  UNITED STATES DISTRICT COURT

 8                              EASTERN DISTRICT OF CALIFORNIA

 9
      JEANNE LETOURNEAU and BENJAMIN                     Case No. 1:19-cv-01152-EPG
10    CATTEZ,

11                    Plaintiffs,                        ORDER RE: STIPULATED REQUEST FOR
                                                         DISMISSAL OF ENTIRE ACTION WITH
12            v.                                         PREJUDICE

13    UNITED STATES DEPARTMENT OF
      INTERIOR and NATIONAL PARK                         (ECF No. 12)
14    SERVICE/YOSEMITE NATIONAL PARK,

15                    Defendants.

16

17
           Plaintiffs, Jeanne Letourneau and Benjamin Cattez, and Defendants, United States
18
      Department of Interior and National Park Service/Yosemite National Park, have filed a
19
      stipulation to dismiss the entire action with prejudice (ECF No. 12). In light of the stipulation,
20
      the case has ended and is dismissed with prejudice. See Fed. R. Civ. P. 41(a)(1)(A); Wilson v.
21
      City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997). Accordingly, the Clerk of the Court is
22
      respectfully directed to close this case.
23

24
     IT IS SO ORDERED.
25

26     Dated:      April 14, 2020                              /s/
                                                       UNITED STATES MAGISTRATE JUDGE
27

28
